The order of the Special Term should have two further conditions, as follows: Defendants should (a) give the undertaking for $500 costs (Code Civ. Proe. §§ 1326, 1352); (b) execute and deposit with the clerk of the county of Kings the conveyance of the premises directed in the interlocutory judgment (Code *883Civ. Proc. § 1330). They, however, are not required to give security against waste. (Midwood Park Co. v. Baker, 142 App. Div. 495.) As so modified the order is affirmed, with ten dollars costs and disbursements to plaintiff. Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concur.